                                                Case 5:18-cv-00198-EJD Document 299 Filed 05/07/19 Page 1 of 1


  UNITED STATES DISTRICT COURT                                                                          TRANSCRIPT ORDER                                                                          COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                               Please use one form per court reporter.                                                                DUE DATE:
                 CAND 435
            (CAND Rev. 08/2018)                                                                 Please read instructions on next page.
1a. CONTACT PERSON FOR THIS ORDER                                               2a. CONTACT PHONE NUMBER                                                  3. CONTACT EMAIL ADDRESS
Ì¿²§¿ Ó·´¬±²                                                                    øîðî÷ éíçóëîìî                                                              ¬¿²§¿ò³·´¬±²à³±®¹¿²´»©·-ò½±³
1b. ATTORNEY NAME (if different)                                                2b. ATTORNEY PHONE NUMBER                                                 3. ATTORNEY EMAIL ADDRESS
Öò Ý´¿§¬±² Ûª»®»¬¬ô Ö®ò                                                          øîðî÷ éíçóíððð                                                             ½´¿§ò»ª»®»¬¬à³±®¹¿²´»©·-ò½±³
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                5. CASE NAME                                                                                 6. CASE NUMBER
Ó±®¹¿² Ô»©·- ú Þ±½µ·«- ÔÔÐ
ïïïï Ð»²²-§´ª¿²·¿ ßª»²«»ô ÒÉ                                                                              ×² ®» ×²¼«½¬±®- ß²¬·¬®«-¬ Ô·¬·¹¿¬·±²                                                         ëæïèó½ªóððïçè
É¿-¸·²¹¬±²ô ÜÝ îðððìóîëìï
                                                                                                         8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND                                        FTR                APPEAL               CRIMINAL            In forma pauperis (NOTE: Court order for transcripts must be attached)
×®»²» Î±¼®·¹«»¦                                                                                             NON-APPEAL       ì   CIVIL            CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

                                                                                         b.      SELECT FORMAT(S) (NOTE: ECF access is included
 a.   HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                                c.        DELIVERY TYPE ( Choose one per line)
                                                                                                 with purchase of PDF, text, paper or condensed.)

                    JUDGE             TYPE                    PORTION                       PDF       TEXT/ASCII     PAPER   CONDENSED      ECF ACCESS   ORDINARY       14-Day   EXPEDITED    3-DAY     DAILY      HOURLY     REALTIME
                                                 If requesting less than full hearing,    (email)       (email)                (email)         (web)     (30-day)                 (7-day)             (Next day)    (2 hrs)
                     (initials)    (e.g. CMC)   specify portion (e.g. witness or time)

                     ÛÖÜ            ÝÓÝ
                                                                                              ´ ´
ðëñðîñîðïç




                                                                                                                                                                                    ´
                     ÛÖÜ




                                                                                                                                                                                   ´
ðëñðîñîðïç                         Ó±¬·±²




10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                               12. DATE
11. SIGNATURE
                 ñ-ñ Öò Ý´¿§¬±² Ûª»®»¬¬ô Ö®ò                                                                                                                                       ðëñðéñîðïç


        Ý´»¿® Ú±®³                                                                                                                                                                            Í¿ª» ¿- ²»© ÐÜÚ
